Title: From Thomas Jefferson to Nathaniel Burwell, 15 June 1792
From: Jefferson, Thomas
To: Burwell, Nathaniel



Dear Sir
Philadelphia June 15. 1792.

I herein inclose a letter to you from Mrs. Paradise, lately come to my hands, as also one addressed to me, wherein she asks from you the favour of an inventory, or roll of certain articles of their estate in Virginia. In my letter of Aug. 26. I took the liberty of proposing a subscription of their public paper to the loan of the General government which was then near closing. Not knowing whether that was done, I take the liberty of adding that the same loan is now re-opened so that, if not subscribed then, it may be now. The check on the market price of public paper, which followed the late bankruptcies, renders this not the moment for selling: but the price is rising, and as soon as it is up to it’s true value, I should think it eligible for Mr. Paradise that his paper should be sold and the proceeds remitted to his trustees in England as it will make a great impression on the principal of his debt, and proportionably lessen the annual call of interest. Proposing to write to him soon, I will thank you for any information on his affairs, which may enable me to state the present prospect. It was on a statement from me that his creditors were induced to liberate his body, and I am anxious therefore to let them see the progress of the business. I am with great esteem, Sir, your most obedt. humble servt.

Th: Jefferson


